Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 28, 2015

                                          No. 04-15-00659-CR

                                          IN RE Mark DUKES

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On October 22, 2015, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on October 28, 2015.


                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2015CR6000A, styled The State of Texas v. Mark Dukes, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.